DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the palatal expander must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14, lines 13-14, “the light output through he aligner body” should read “the light output through the aligner body”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 6 recites the limitation "connected to the emitting through the body" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “connected to the emitter through the body” and suggests amending.
Claim 7 recites the limitation "to emit the light energy" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “to emit the radiating energy” and suggests amending.
Claim 7 recites the limitation "an edge of the aligner" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “an edge of the body” and suggests amending.
Claim 8 recites the limitation "etched on the aligner" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “etched on the body” and suggests amending.
Claim 9 recites the limitation "to filter the light energy" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “to filter the radiating energy” and suggests amending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14-30 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 2017/0080249 Brawn et al., hereinafter “Brawn”.
Regarding claim 1, Brawn discloses an orthodontic device (Abstract and Figure 43 element 2000) comprising: a body (Figure 43, element 2080) comprising two or more tooth engagement regions configured to fit on to teeth (Para 159 and 244, the device conforms to all the teeth of the upper and/or lower jaw, therefore there are more than two engagement regions that fit onto the teeth), wherein the tooth engagement regions each comprise an occlusal side, a lingual side and a buccal side (Para 273), wherein the body is configured to apply a local force to a first region of a dental arch to move one or more teeth of the dental arch (Para 158, 182, and 285); and an emitter configured to emit locally radiating energy to the first region of the dental arch (Para 244 and Figure 43 elements 2004).
Regarding claim 2, Brawn discloses the emitter is configured to emit one or more of thermal energy, electrical energy, electromagnetic energy, light energy, and a signal having a radio frequency (RF) wavelength (Para 244 and 305; light energy).
Regarding claim 3, Brawn discloses the locally radiating energy (Para 244 and 305; light energy) comprises locally radiating light (Para 244 and 305; light energy); and the emitter is bounded by a non-transmitting region (Para 174, 557, and 559), the non-transmitting region being configured to limit application of the locally radiating light from regions adjacent to the first region (Para 174, 557, and 559).
Regarding claim 4, Brawn discloses the emitter comprises a light source (Para 285 and Figure 7, element 410), the light source comprising one or more of a visible light source and a near-infrared light source (Para 173 and 305).
Regarding claim 5, Brawn discloses the emitter (Para 244, 285, and Figure 43 elements 2004) comprises a light channel (Figure 7, element 420) within the body and an output window (Figure 43 elements 2004) in the tooth engagement region (Figure 43, element 2080) and configured to be positioned adjacent to the first region when the device is worn on the dental arch (Para 174, 557, and 559).
Regarding claim 6, Brawn discloses a light input on an outer surface of the body (Figure 7, element 410 and Figure 13, element 750 and 285), the light input being configured to receive light from an external light source (Figure 7, element 410 and Figure 13, element 750 and 285, the light is received from the external light source to the panels on the body of the device) and being connected to the emitter through the body by a light guide (See Figure 7, element 420 and Figure 13, element 720).
Regarding claim 7, Brawn discloses the emitter (Figure 43, elements 2004) is configured to emit the radiating energy along one or more of an edge region and an edge of the body (See Figure 43, the light emitted from the LEDS 2004 are emitted from the edges of the aligner body 2080).
Regarding claim 8, Brawn discloses the emitter (Figure 43, element 2004) is configured to emit light through one or more diffusion patterns etched on the body (Figure 43 and Para 245; the LEDs are disposed on the body in patterns).
Regarding claim 9, Brawn discloses the emitter further comprises a filter (Para 312) configured to filter the radiating energy (Para 312).
Regarding claim 10, Brawn discloses a controller (Para 176 and 245) on the body configured to modulate the energy emitted by the emitter (Para 176).
Regarding claim 11, Brawn discloses a controller (Para 176 and 245) on the body configured to modulate the energy (Para 176 and 245) based on sensed data comprising detection of pressure or position of the teeth (Para 196 and 276).
Regarding claim 12, Brawn discloses the orthodontic device is configured as an orthodontic aligner (Para 27 and 436).
Regarding claim 14, Brawn discloses an orthodontic aligner device (Abstract and Figure 43 element 2000; Para 27 and 436), the device comprising: an aligner body (Figure 43, element 2080) comprising two or more tooth engagement regions configured to fit on to teeth (Para 159 and 244, the device conforms to all the teeth of the upper and/or lower jaw, therefore there are more than two engagement regions that fit onto the teeth), wherein the tooth engagement regions each comprise an occlusal side, a lingual side and a buccal side (Para 273), wherein the body is configured to apply a local force to a first region of a dental arch to move one or more teeth of the dental arch (Para 158, 182, and 285), and a light emitter configured to emit locally radiating light from a first region of the aligner body onto a local region of the dental arch (Para 244 and Figure 43 elements 2004), the light emitter comprising: a light source coupled to the aligner body at a second region of the aligner body (Para 285 and Figure 7, element 410), a light output on the aligner body configured to apply light on the local region of the dental arch (Figure 43 elements 2004), and a light channel extending from the light source to the light output through the aligner body (Figure 7, element 420).
Regarding claim 15, Brawn discloses the emitter (Figure 43, elements 2004) is configured to prevent the light from being emitted from regions adjacent to the first region (Para 174, 557, and 559).
Regarding claim 16, Brawn discloses the light source comprises a near-infrared light source (Para 305).
Regarding claim 17, Brawn discloses the light channel (Figure 7, element 420) comprises an optical fiber within the aligner body (Para 186).
Regarding claim 18, Brawn discloses the emitter (Figure 43, element 2004) is configured to emit the light along an edge of the aligner (See Figure 43, the light emitted from the LEDS 2004 are emitted from the edges of the aligner body 2080).
Regarding claim 19, Brawn discloses the emitter (Figure 43, element 2004) is configured to emit light through one or more diffusion patterns etched on the aligner (Figure 43 and Para 245; the LEDs are disposed on the body in patterns).
Regarding claim 20, Brawn discloses the emitter further comprises a filter (Para 312) for the light (Para 312).
Regarding claim 21, Brawn discloses a controller (Para 176 and 245) on the body configured to turn the light on and off, to deliver a dose of light (Para 176).
Regarding claim 22, Brawn discloses the controller (Para 176 and 245) is configured to cause the emitter to deliver light (Para 176 and 245) based on sensed data (Para 196 and 276).
Regarding claim 23, Brawn discloses the controller (Para 176 and 245) is configured to cause the emitter to deliver light (Para 176 and 245) based on sensed data (Para 196 and 276).
Regarding claim 24, Brawn discloses a method (Para 11) of orthodontically repositioning a patient's teeth (Para 11), the method comprising: positioning a first aligner on a patient's dental arch (Para 12) to apply a local force to a first region of the dental arch to move a first one or more teeth of the dental arch (Para 158, 182, and 285); locally applying light and/or heat energy from the first aligner to the first one or more teeth of the dental arch and/or to the gingiva adjacent to the first one or more teeth (Para 244 and Figure 43 elements 2004); positioning a plurality of subsequent aligners on the patient's dental arch to apply subsequent local forces to one or more additional regions of the dental arch (This can be interpreted in two ways, either a lower and upper aligner, see paras 166-168, or multiple aligners as shown in Figure 7); and locally applying, from each subsequent aligner, light and/or heat energy from each subsequent aligners to the one or more additional regions of the dental arch (Para 244 and Figure 43 elements 2004 also see Figure 7, each aligner has its own light guides).
Regarding claim 25, Brawn discloses the locally applying light and/or heat comprises applying light through a light channel (Figure 7, element 420) within each aligner to the patient's teeth (Figure 7, element 420).
Regarding claim 26, Brawn discloses locally applying light and/or heat comprises applying light from an external source (Figure 7, element 410 and Figure 13, element 750 and 285, the light is received from the external light source to the panels on the body of the device).
Regarding claim 27, Brawn discloses locally applying light and/or heat comprises applying light from a light source integral to each aligner (As seen in Figure 7 and Para 187, each aligner is a separate light panel that has its own light guides 420).
Regarding claim 28, Brawn discloses locally applying light and/or heat comprises applying light and/or heat for a predetermined dose (Para 176) while the patient is wearing each aligner (Para 176).
Regarding claim 29, Brawn discloses locally applying light and/or heat comprises applying light and/or heat (Para 176 and 245) based on data from a sensor on each aligner (Para 176, 196, 245, and 276).
Regarding claim 30, Brawn discloses locally applying the light and/or heat comprises applying light and/or heat when the patient's mouth is closed (Para 21 and 369; the apparatus includes a bite tray and can detect tissue contact to start light therapy, therefore its inherent that the mouth is closed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0080249 Brawn et al., hereinafter “Brawn”, in view of US 2016/0081769 Kimura et al., hereinafter “Kimura”.
Regarding claim 13, Brawn discloses the orthodontic device is configured as a palatal expander (See para 514-515), further comprising a palatal region extending between the two or more tooth engagement regions (See Figure 6). 
Brawn does not disclose wherein the palatal region is configured to apply between 8 and 160 Newtons (N) of force between the two or more tooth engagement regions when the orthodontic device is inside a mouth.
However, Kimura discloses an arch adjustment appliance (Abstract) and teaches the palatal region is configured to apply between 8 and 160 Newtons (N) of force between the two or more tooth engagement regions when the orthodontic device is inside a mouth (Para 10).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed the amount of force applied onto the palatal region as taught by Kimura, in the invention of Brawn, in order to deliver a horizontal force to stretch the teeth on the upper jaw (Kimura; Para 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792